PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/962,747
Filing Date: 25 Apr 2018
Appellant(s): Yu et al.



__________________
Benjamin R. Wutt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 27th 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 17th 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112

Claims 1-20 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	In claim 1, the “the two or more inputs are detected” is unclear if two inputs are received simultaneously? It is further unclear if a two-finger input is claimed? If not, the method and system as claimed are deemed capable of operating more than once. The detected “two or more inputs” are simply “inputs” detected. Hence, said feature is construed and cited as “detected inputs”. Same rationale applies to claims 10 and 17.

	In claim 6, the “the right edge of the presence-sensitive screen and the at least one other input of the two or more inputs is the unintentional input” is indefinite because it is unclear which edge of the four edges of the presence-sensitive screen is considered “right”? It is further unclear if the “right” edge is the edge right to the right hand? Same rationale applies to claims 14 and 19.

	In claim 7, the “the left edge of the presence-sensitive screen and the at least one other input of the two or more inputs is the unintentional input” is indefinite because it is unclear which edge of the 
	Claims 6-7, 14-15, and 19-20 are construed and cited as “inputs detected within the boundary of the touch display screen” in the present Office action until further clarification provided.

In claim 8, the location of detected inputs is recited. However, both “1) between a left edge of the presence-sensitive screen and at least one other input detected at a second location more inbounds from the left edge of the presence-sensitive screen than the at least one respective location” and “2) between a right edge of the presence-sensitive screen and at least one other input detected at a third location more inbounds from the right edge of the presence-sensitive screen than the respective location at which the one of the two or more inputs is detected” are unclear.
It is unclear if there is a COMMA missing in “between a left edge of the presence-sensitive screen and at least one other input detected at a second location more inbounds from the left edge of the presence-sensitive screen than the at least one respective location”? Particularly, it is unclear if the “second location” is related to the “respective location”?
Further, it is unclear if there is a COMMA missing in “between a right edge of the presence-sensitive screen and at least one other input detected at a third location more inbounds from the right edge of the presence-sensitive screen than the respective location at which the one of the two or more inputs is detected”? Particularly, it is unclear if the “third location” is related to the “respective location”?
Same rationale applies to claim 16. Claims 8 and 16 are construed and cited as “inputs detected within the boundary of the touch display screen” in the present Office action until further clarification provided.


Claim Rejections - 35 USC § 102

Claims 1-2, 4-7, 10, 13-17, and 19-20 are rejected under pre-AIA  35 U.S.C. §102(e) as being anticipated by Kraus et al. (US 2004/0001048), hereinafter Kraus.

Claim 1
“receiving, by a computing device, indications of two or more inputs detected at a presence-sensitive screen, each input of the two or more inputs being detected at a respective location of the presence-sensitive screen” Kraus [0010] discloses “when multiple touches are detected, the invention also tries to indicate the boundary of the set of locations simultaneously touched”;

“wherein one of the respective locations at which one of the two or more inputs is detected is between an edge of the presence-sensitive screen and at least one other input of the two or more inputs” Kraus [0010] discloses “when multiple touches are detected, the invention also tries to indicate the boundary of the set of locations simultaneously touched. For example, the edges of a rectangle enclosing all of the touches are detected and provided”;

“determining, by the computing device and based at least in part on the respective locations of the presence-sensitive screen at which the two or more inputs are detected, that the one of the two or more inputs detected between the edge of the present-sensitive screen and the at least one other input of the two or more inputs is an unintentional input” Kraus [0010] discloses “… The remaining contact points are taken to be the user’s right palm resting on the screen. The upper-left corner of the boundary is taken as the proper input point while the remainder of the contact locations are ignored”,

“responsive to determining that the one of the two or more inputs is the unintentional input, discarding the unintentional input” Kraus [0010] discloses “… The remaining contact points are taken to be the user’s right palm resting on the screen. The upper-left corner of the boundary is taken as the proper input point while the remainder of the contact locations are ignored”.
Claim 2
“determining, by an interface manager of the computing device, based at least in part on the respective
locations and a usage mode that at least one input of the two or more inputs is an intentional input; providing, by the interface manager, the intentional input to a software application executing at the computing device” Kraus [0010] discloses “when multiple touches are detected, the invention also tries to indicate the boundary of the set of locations simultaneously touched… The remaining contact points are taken to be the user’s right palm resting on the screen. The upper-left corner of the boundary is taken as the proper input point while the remainder of the contact locations are ignored”.

Claim 4
“determining, by the computing device, a usage mode of the computing device, wherein determining that the one of the two or more inputs is the unintentional input is further based on the usage mode” Kraus [0064] discloses “the user may well be right handed, is writing with a style touch location, and just rested his right palm on the touch screen… the upper-left corner of the boundary may safely be taken as the intended single touch location and treat as such”.
	In said disclosure, a high-hand usage mode is determined. For the same reason, a left-hand usage mode can also be determined.

Claim 5
“wherein the usage mode of the computing device is one of a right-handed usage mode, a left-handed
usage mode, or a two-handed usage mode” Kraus [0064] discloses “the user may well be right handed, is writing with a style touch location, and just rested his right palm on the touch screen… the upper-left corner of the boundary may safely be taken as the intended single touch location and treat as such”.
	In said disclosure, a high-hand usage mode is determined. For the same reason, a left-hand usage mode can also be determined.

Claim 6
“the usage mode is a right-handed usage mode, the edge of the presence-sensitive screen is a right edge of the presence-sensitive screen, the one of the respective locations at which the one of the two or more inputs is detected is between the right edge of the presence-sensitive screen and the at least one other input of the two or more inputs” Kraus [0010] discloses “when multiple touches are detected, the invention also tries to indicate the boundary of the set of locations simultaneously touched. For example, the edges of a rectangle enclosing all of the touches are detected and provided” and Kraus [0064] discloses “the user may well be right handed, is writing with a style touch location, and just rested his right palm on the touch screen… the upper-left corner of the boundary may safely be taken as the intended single touch location and treat as such”;

“determining, based on the right-handed usage mode, that the one of the two or more inputs is the unintentional input further comprises determining that the one of the two or more inputs detected between the right edge of the presence-sensitive screen and the at least one other input of the two or more inputs is the unintentional input” Kraus [0010] discloses “when multiple touches are detected, the invention also tries to indicate the boundary of the set of locations simultaneously touched… The remaining contact points are taken to be the user’s right palm resting on the screen. The upper-left corner of the boundary is taken as the proper input point while the remainder of the contact locations are ignored”.

Claim 7
“the usage mode is a left-handed usage mode, the edge of the presence-sensitive screen is a left edge of
the presence-sensitive screen, the one of the respective locations at which the one of the two or more inputs is detected is between the left edge of the presence-sensitive screen and the at least one other input of the two or more inputs” Kraus [0010] discloses “when multiple touches are detected, the invention also tries to indicate the boundary of the set of locations simultaneously touched. For example, the edges of a rectangle enclosing all of the touches are detected and provided” and Kraus [0064] discloses “the user 
	In said disclosure, a high-hand usage mode is determined. For the same reason, a left-hand usage mode can also be determined.

“determining, based on the left-handed usage mode, that the one of the two or more inputs is the unintentional input further comprises determining that the one of the two or more inputs detected between the left edge of the presence-sensitive screen and the at least one other input of the two or more inputs is the unintentional input” Kraus [0010] discloses “when multiple touches are detected, the invention also tries to indicate the boundary of the set of locations simultaneously touched… The remaining contact points are taken to be the user’s right palm resting on the screen. The upper-left corner of the boundary is taken as the proper input point while the remainder of the contact locations are ignored”.

Claims 10 & 13-15
Claims 10 and 13-15 are rejected for the similar rationale given for claims 1, 4, and 6-7 respectively.

Claims 17 & 19-20
Claims 17 and 19-20 are rejected for the similar rationale given for claims 1 and 6-7 respectively.

Claim Rejections - 35 USC § 103

Claims 8-9, 11, and 16 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Kraus et al. (US 2005/0052342), hereinafter Kraus, and further in view of Koch et al. (US 2012/0117506), hereinafter Koch.

Claim 8
“the usage mode is a two-handed usage mode, the one of the respective locations at which the one of the two or more inputs is detected is 1) between a left edge of the presence-sensitive screen and at least one other input detected at a second location more inbounds from the left edge of the presence-sensitive screen than the at least one respective location or 2) between a right edge of the presence-sensitive screen and at least one other input detected at a third location more inbounds from the right edge of the presence-sensitive screen than the respective location at which the one of the two or more inputs is detected” Koch [0007] discloses “soft keyboards”, which is a two-handed input mode; 

“determining that the one of the two or more inputs is the unintentional input further comprises determining, based on the two-handed usage mode and an amount of time that has elapsed between when a first one of the two or more inputs is detected and a last of the two of more inputs is detected, that the one of the two or more inputs is the unintentional input” Kraus [0010] discloses “when multiple touches are detected, the invention also tries to indicate the boundary of the set of locations simultaneously touched… The remaining contact points are taken to be the user’s right palm resting on the screen. The upper-left corner of the boundary is taken as the proper input point while the remainder of the contact locations are ignored”.

Kraus and Koch disclose analogous art. However, Kraus does not spell out the “two-handed usage mode” of input as recited above. It is disclosed in Koch. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Koch into Kraus to enhance its input determination functions.

Claim 9
“wherein determining that the one of the two or more inputs is the unintentional is further based on an amount of time that has elapsed between when a first one of the two or more inputs is detected and a last of the two or more inputs is detected” Koch [0176] discloses “receiving an input above a predetermined noise threshold and/or for more than a predetermined duration”.


Claims 11 & 16
Claims 11 and 16 are rejected for the similar rationale given for claims 9 and 8 respectively.

(2) Response to Argument

	Claim Rejections - 35 USC § 112

	Group 1 – (Claims 1, 2, 4, 5, 9-11, 13, 17, and 18)
	Appellant lengthily discusses the “Office’s burden” in setting forth the rejections under 35 USC §112, second paragraph, without clearly defining the claimed feature. In addition, appellant emphasizes that “those skilled in the art would understand what is claimed when the claim is read in light of the Specification” and that “the Office provided no evidence that the examiner is one of ordinary skill in the art”. These arguments are not persuasive and certainly do not demonstrate good faith approach in patent prosecution.
	It is well known in the art that one-finger, two-finger, and three-finger inputs are commonly utilized in the industry, and any of these inputs can be operated more than once on a touch sensitive screen. Hence, in graphical user interface art, “the two or more inputs are detected” is unclear. It is unclear if more than two one-finger inputs in series are detected? Or, two-finger inputs in series are detected? Or, simply two or more of three-finger inputs are detected?

	Group 2 – (Claims 6, 14, and 19)
	Appellant argues that “one of ordinary skill in the art would have no issue determining which side of a device is a right side or a left side. Differentiating right from left and left from right is universally well-known.” Said  The feature at issue, “the right edge of the presence-sensitive screen”, is unclear because a right side of a screen is recited in the claim, not a right side of a device. Nowadays, rotating of display screen is commonly utilized in the industry; the right side of a display screen is changing according to the display rotation.

Group 3 – (Claims 7, 15, and 20)
Appellant provides similar arguments to those given for claims 6, 14, and 19. Similarly, the feature at issue, “the left edge of the presence-sensitive screen”, is unclear because a left side of a screen is recited, not a left side of a device. Nowadays, rotating of display screen is commonly utilized in the industry and the left side of a display screen is changing according to the display rotation.

Group 4 – (Claims 8 and 16)
Appellant argues that “one of ordinary skill in the art would understand that there is not a comma missing in each clause.” The detected one of the “two or more inputs” is located in either 1) or 2) location.
The 1) location is “between a left edge of the presence-sensitive screen and at least one other input detected at a second location more inbounds from the left edge of the presence-sensitive screen than the at least one respective location”, which is a location requiring 38 words of description. Unfortunately, the 1) location is unclear even with the wordy description.
The 2) location is “between a right edge of the presence-sensitive screen and at least one other input detected at a third location more inbounds from the right edge of the presence-sensitive screen than the respective location at which the one of the two or more inputs is detected”, which is a location requiring 47 words of description. Unfortunately, the 2) location is still unclear even with more wordy description.
In addition to an indefinite “two or more inputs”, a location description of total 85 words certainly does not help clearly defining the recited feature. “Comma missing” is simply a way stating clauses too long to be appropriate construed and searched.
Claim Rejections - 35 USC § 102

	Group 5 – (Claims 1, 10, 11, and 17)
Appellant first argues that “[t]he cited portion of Kraus teaches substantially the opposite of claim 1. Whereas Krause teach ‘interpolat[ing] the intended single touch,’29 independent claim 1 requires ‘determining … the at least one other input of the two or more inputs is an unintentional input’. That is, rather than requiring determining an intentional input, as taught by Kraus, claim 1 requires determining an unintentional input.” Said argument is not persuasive because both “determining” and “interpolating” operations, the results are either “intended” or “unintended” inputs. In other words, determining unintended inputs unavoidably determines intended inputs at the same time.
Further, appellant argues that “Krause does not disclose or suggest determining that the one of the two or more inputs detected between the edge of the presence-sensitive screen and the at least one other input of the two or more inputs is an unintentional input’”. Said argument is not persuasive because the cited Krause paragraph [0010] discloses the claimed feature although the word “unintentional” is not spelled out. Krause clearly specifies the intentional input region vs. the unintentional input region.

Group 6 – (Claims 2, 4-7, 13-15, 19, and 20)
Appellant first argues that the cited paragraph [0064] of Krause “merely describing that ‘the user may well be right handed,’ does not teach ‘determining, by the computing device, a usage mode of the computing device,’ as required by claim 4”. Subsequently, appellant argues that “[t]o aid the Board’s understanding of ‘usage mode’ as recited in claim 4, Appellant directs the Board to paragraph [0023] of Appellant’s originally filed specification”, a usage mode “requires determining ‘the way in which a user is holding [the] computing device,’31 The cited portion of Kraus provides no such teaching.” Said arguments are not persuasive.
The usage mode that is defined as “the way in which a user is holding computing device” is not cited because the particular user action of the way of holding computing device is not patentable.
Claim Rejections - 35 USC § 103

	Group 7 – (Claims 8 and 16)
Appellant argues that “[t]he Office failed to establish a prima facie case of unpatentability with respect to Appellant’s claim 8 over the applied references” and then traverses the cited reference Koch, “[p]aragraph [0007] of Koch provides no such teachings. Further, the cited portions of Kraus do not provide teachings sufficient to overcome these identified deficiencies of Koch, nor did the Office rely on Kraus for such a purpose.” Said arguments are not persuasive.
Paragraph [0007] of Koch is cited for the “soft keyboards” feature, which is a two-handed input mode. The argued features that one of the two or more detected inputs locates in either one of the two locations are already discussed above in the rejections under 35 USC §112, second paragraph, Group 4 (claims 8 and 16).

Group 8 – (Claims 9 and 11)
Appellant argues that “[r]ather than teaching these features of claim 9, Koch, in paragraph [0176], describes ‘event monitor 171…’ and ‘… peripherals interface 118…’. Such disclosure of Koch cannot properly be considered as disclosing or even suggesting the features of claim 9.” Particularly, the cited passage of Koch is completely silent as to any “‘amount of time that has elapsed between when a first one of the two or more inputs is detected and a last of the two or more inputs is detected,’ as recited by claim 9”. Said argument is not  persuasive.
The cited paragraph [0176] of Koch is cited for “duration” between inputs. It is difficult to determine the “last” input of the “two or more inputs” when the total numbers of inputs are unknown.  




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ruay Ho/Primary Patent Examiner, Art Unit 2175                                                                                                                                                                                                        



Conferees:
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.